Citation Nr: 0831957	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1967.  He died in January 2006.  The appellant is seeking 
recognition as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. The veteran and the appellant were married in December 
1967.

2. The veteran and the appellant were divorced in September 
1999.

3. The veteran died in January 2006.

4.  Common law marriages are not recognized in the State of 
Missouri.

5.  The evidence of record demonstrates that the appellant 
and the veteran did not hold themselves out as husband and 
wife for Federal income tax reporting purposes or for the 
purpose of receipt of Social Security Administration (SSA) 
benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes 
have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The record does not reflect that 
the appellant has been provided VCAA notice with regard to 
the issue on appeal.  The U.S. Court of Appeals for the 
Federal Circuit recently held that any error in provision of 
VCAA notice should be presumed to be prejudicial.  VA bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  

The claims file reflects that the appellant had actual 
knowledge of the evidence necessary to substantiate the 
claim.  This is demonstrated in statements on appeal, 
including from the veteran's representative, including in 
testimony provided at a videoconference hearing conducted in 
June 2008.  Moreover, the statement of the case issued to the 
appellant outlined what was necessary to substantiate her 
claim.  As such, the error did not affect the essential 
fairness of the adjudication of this claim, and the 
presumption of prejudice is rebutted.  Id.; Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, the record contains the 
veteran's and appellant's marriage certificate and divorce 
decree, the veteran's death certificate, and numerous 
statements and documents submitted by the appellant in 
support of her claim.  The appellant provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008.  The Board has carefully reviewed the 
veteran's statements and documents and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the available records for references 
to additional pertinent evidence not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.


Legal Criteria

In general, dependency and indemnity compensation benefits 
are payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310.

The law provides that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 C.F.R. § 3.54.

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j)

However, a marriage that is otherwise invalid under state law 
may be 'deemed valid' for VA purposes if certain requirements 
are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 
3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), 
published at 56 Fed. Reg. 50,151 (1991).  In its opinion, the 
VA General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction that 
does not recognize common law marriage constitutes a 'legal 
impediment' to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).  In Colon v. Brown, 9 Vet. 
App. 104 (1996), the United States Court of Appeals for 
Veterans Claims (Court) determined that in cases where there 
is an impediment to entering into a common-law marriage, if 
the appellant was unaware of the impediment, then an 
otherwise invalid common- law marriage could be deemed valid.

Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  If 
the provisions of 38 C.F.R. § 3.205(a) are satisfied as well 
as those of 38 C.F.R. § 3.52, the claimant's signed statement 
that she had no knowledge of an impediment to a marriage to 
the veteran will be accepted as proof of the fact, in the 
absence of information to the contrary.  38 C.F.R. § 
3.205(c).  In order for the appellant to be successful under 
the foregoing "deemed valid" theory, however, the evidence 
must satisfy the threshold criteria for a common-law marriage 
super-imposed by 38 C.F.R. § 3.205(a)(6); namely, (1) that 
there was an agreement between the parties (appellant and the 
veteran) to be married; (2) that there was cohabitation 
between the parties; and (3) that the parties held themselves 
out as husband and wife and were generally accepted as such 
in the communities in which they lived.

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Legal Analysis

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) and other benefits as the surviving spouse of the 
veteran.  In order to be entitled to VA benefits as a 
"surviving spouse" of a veteran, the appellant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran, without the fault of the spouse. 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2007).  
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j); 38 C.F.R. 3.50.  The applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.

In this case, the record shows that the veteran and the 
appellant were married in December 1967 and divorced in 
September 1999.  Two children were born to the veteran and 
the appellant during their marriage.  The veteran died in 
January 2006.

The appellant concedes that she and the veteran were divorced 
in September 1999. However, she asserts that after the 1999 
divorce, she and the veteran continued to live together and 
held themselves out to be husband and wife until his death in 
2006.  In support of her contentions, the appellant submitted 
a June 2008 statement from her minister, who stated that she 
and the veteran had lived together during the several years 
that he had known the appellant.  She also submitted a June 
2006 letter from a previous landlord, who stated that the 
appellant and veteran had rented property from him from 
October 1996 to October 2003.  She also submitted various 
bank statements, personal property tax statements, tax 
returns, and insurance statements to show that she and the 
veteran had lived together.

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied. 38 C.F.R. § 
3.1(j).  The State of Missouri does not recognize common-law 
marriage and requires all parties proposing to marry to first 
procure a license and make their contract in the presence of 
certain officers.  Mo. Rev. Stat., tit. 30 § 451.040 (2007).  
Thus, once the divorce was finalized in September 1999, the 
veteran and appellant did not again become husband and wife 
simply through open, continuous cohabitation in the following 
years.

However, as noted above, the General Counsel held that lack 
of residence in a jurisdiction recognizing a common law 
marriage is not necessarily a bar to establishment of a 
common law marriage for the surviving spouse.  VAOPGCPREC 58-
91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  
This is because under 38 C.F.R. § 3.52, a common law marriage 
could be "deemed valid" on the theory that the surviving 
spouse could have entered into the purported common law 
marriage without knowledge of the fact that there was an 
impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 
(1996).  The impediment referred to here would be the 
jurisdiction's nonrecognition of a common law marriage.

Again, however, the evidence must satisfy the threshold 
criteria for a common-law marriage super-imposed by 38 C.F.R. 
§ 3.205(a)(6); namely, (1) that there was an agreement 
between the parties (appellant and the veteran) to be 
married; (2) that there was cohabitation between the parties; 
and (3) that the parties held themselves out as husband and 
wife and were generally accepted as such in the communities 
in which they lived.

Significantly, in statements on appeal, including in 
testimony at a videoconference hearing in June 2008, the 
appellant asserted that she and the veteran divorced in order 
to obtain financial benefits, including for SSA and tax 
purposes.  Consistent therewith, the appellant provided a 
copy of tax returns for her and the appellant for the tax 
year ending in December 2003 wherein each indicated a filing 
status of "single."  In this regard, the Board finds that 
although the appellant also submitted other documents, 
including a statement from her pastor, indicating the she and 
the appellant cohabitated prior to his death, the fact 
remains that she and the veteran did not hold themselves out 
as husband and wife for all purposes in the community, rather 
than for select purposes.  As such, the Board does not find 
that the record establishes an intent to be recognized as 
husband and wife for all purposes while they cohabitated 
after the 1999 divorce.

Upon consideration of the entire record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim. 38 U.S.C.A. § 5107(b).  The record reveals that the 
veteran and the appellant were married from December 1967 to 
September 1999 and two children were born during this time.  
The laws of Missouri do not recognize common-law marriage.  
However, regardless of evidence of continuous cohabitation, 
the record does not reflect a mutual intent to be married or 
to be considered husband and wife for all purposes, to 
include Federal income tax and SSA benefit purposes.  Thus, 
the Board finds that the evidence does not support either a 
valid marriage under the law or a "deemed valid" marriage 
in this case after September 1999.

In conclusion, considering the evidence of record in light of 
the law and regulations governing this appeal, the Board 
concludes that the appellant may not be recognized as the 
veteran's surviving spouse for VA purposes.  Inasmuch as the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes, she has no legal basis to 
claim entitlement to VA benefits.  The law clearly states 
that in order to be entitled to these benefits, the appellant 
must be the veteran's surviving spouse. 38 U.S.C.A. §§ 1304, 
1310(a), 1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 
3.1000.  As the preponderance of the evidence is against the 
claim, the appeal is denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


